Case: 1:19-cr-00322-JRA Doc #:1 Filed: 05/22/19 1o0f 2. PagelD #: 1

 

    

IN THE UNITED STATES DISTRICT CO RT
FOR THE NORTHERN DISTRICT OF OHIO —

 

EASTERN DIVISION

UNITED STATES OF AMERICA, ) INDICTMENT

Plaintiff, |
Vv. | CASE » CL

NICHOLAS WITTCOP, Sections taal and (b\(1)(C)

Defendant.
COUNT 1
(Distribution of Fentanyl, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury charges:
1. On or about April 23, 2019, in the Northern District of Ohio, Eastern Division,

Defendant NICHOLAS WITTCOP did knowingly and intentionally distribute a mixture and
substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1\(C).

COUNT 2 ©
(Possession with Intent to Distribute Fentanyl, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:

2. On or about April 25, 2019, in the Northern District of Ohio, Eastern Division,
Defendant NICHOLAS WITTCOP did knowingly and intentionally possess with intent to
distribute a mixture and substance containing a detectable amount of fentanyl, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(B)I)C).
Case: 1:19-cr-00322-JRA Doc #:1 Filed: 05/22/19 2 of 2. PagelD #: 2

COUNT 3
(Possession with Intent to Distribute Cocaine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:

3, On or about April 25, 2019, in the Northern District of Ohio, Eastern Division,
Defendant NICHOLAS WITTCOP did knowingly and intentionally possess with intent to
distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b))(C).
FORFEITURE
The Grand Jury further charges:
4, For the purpose of alleging forfeiture pursuant to Title 21, United States Code,

Section 853, the allegations of Counts | through 3 are incorporated herein by reference. As a
result of the foregoing offenses, Defendant NICHOLAS WITTCOP shall forfeit to the United
States any and all property constituting, or derived from, any proceeds he obtained, directly or
indirectly, as the result of such violations; any and all of his property used or intended to be used,

in any manner or part, to commit or to facilitate the commission of such violations.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
